Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	Claims 1-20 are allowed because the prior art of record fails to disclose that:
-a length of a region in which the coil conductors are arranged in the stacking direction is in a range from 85% to 95% of a length of the multilayer body, and a distance between coil conductors that are adjacent to each other in the stacking direction is in a range from 12 m to 40 m as combined in claim 1.
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842